Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
1. 	A. Claims 1, 3, 4, 5, 6, 7, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
  	Regarding the newly added “timer instances” in claims 1, 3, 4, 5, 6, 7, 17 and 20.  The claim(s), therefore, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

B. Claims 1, 3, 4, 5, 6, 7, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
 	Regarding the newly added “timer instances” in claims 1, 3, 4, 5, 6, 7, 17 and 20.  It is not clear to the Examiner what “timer instances” is/are? Because “timer instances” which was/were not described in the specification.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3. 	Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2019/0174392 A1 or WO 2018026185 A1) in view of Xu et al (US 2013/0182668 A1) and further in view of Liu et al (US 2012/0051342 A1).
 Regarding claims 20, 1 and 17, Chun teaches a communication system (see fig.1), comprising: 
 a user equipment (UE) (see fig.1, “UE”), 
configured to determine an access category to which an access attempt corresponds based on a mapping relationship between access attempt and access category (see Chun’s claims 1 and 6 teach “determine an access category for an access attempt type associated with the access attempt from among a plurality of access categories based on mapping information including the first mapping information”, and Chun’s claims 1 and 6 further teach “wherein the mapping information defines mapping relation between the plurality of access categories and a plurality of access attempt types”), 
perform access barring check based on the access category (see [0011], [0012], “determine whether to perform an access attempt to the network, based on an access category… and on the barring information”, also see [0322], [0336] and [0340], “check”, “barring”.  Note that Applicant’s claim 17 does NOT recite “barring/barred”), 
to determine whether an access attempt to which the access category corresponds is barred (also see [0011], [0012], “determine whether to perform an access attempt to the network, based on an access category… and on the barring information”, also see [0153], “subscribers barred from network access”, [0169], “The UE determines the barring status with the information provided from the serving network, and perform the access attempt accordingly. The UE draws a uniform random number between 0 and 1 when initiating connection establishment and compares with the current barring rate to determine whether it is barred or not”, also see [0178], [0181], [0183], [0205], [0225], [0226] and so on… ”barred”.  Note that Applicant’s claim 17 does NOT recite “barring/barred”), and 
transmit a connection setup request message or a connection recovery request message to a network device when the access attempt is considered as allowed (see [0345], “If an access attempt is allowed, the processor 120 may control the Tx/RX module 110 to transmit an access request”), and 
a network device, configured to transmit configuration information used for configuring a mapping relationship between access attempt and access category to the mapping”, “access attempt” and “access category”), 
receive a connection setup request message or a connection recovery request message transmitted by the UE (see [0345], “The Tx/RX module 110 of the UE 100”, and see “If an access attempt is allowed, the processor 120 may control the Tx/RX module 110 to transmit an access request”), and 
determine whether the connection setup request message or the connection recovery request message of the UE is allowed (also see [0345], “If an access attempt is allowed, the processor 120 may control the Tx/RX module 110 to transmit an access request”. In this case, “If an access attempt is allowed”, then the connection setup request message or the connection recovery request message of the UE is/also allowed), 
one or more timer instances (see [0220], “timer”), and category (see [0220], “category”).  
Chun does not specifically disclose wherein the processor is further configured to process one or more timer instances used for access control.
Xu teaches wherein the processor is further configured to process one or more timer instances used for access control (see [0048], “the deactivation timer of the downlink SCC is employed during the random access process that uses the SCCs”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Xu into the system of Chun in order to avoid the random access failure caused by current deactivation mode of the Secondary Component Carrier (SCC) (see Xu, Abstract).
or an access category group or all access categories.
 	Liu teaches wherein, a timer instance corresponds to an access category or an access category group or all access categories (see Liu’s claims 6 and 16, “a back-off timer associated with the secondary access category”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Liu into the system of Chunand and Xu so that the controlled back-off timer is not penalized for a communication failure associated with the primary access category during the TXOP (also see Liu’s claims 6 and 16).
	Regarding claim 3, Chun further teaches the timer instances comprise an access-category-specific barring timer or an access-category-group-specific barring timer, and the processor is further configured to start the access-category-specific barring timer or the access-category-group-specific barring timer when the access category defines or configures the access-category-specific barring timer or the access-category-group-specific barring timer and a result of the performing the access barring check based on the access category is that an access to which the access category corresponds is barred (see [0322], [0336], [0340], “check”, “barring”), and the processor is further configured to determine that the access attempt or the access to which the access category or the access category group corresponds is barred when the access-category-specific barring timer or access-category-group-specific barring timer is running (see [0220], “timer”, “category”, “barring time”).  
radio resource control layer” and “RRC”) or a non- access stratum (NAS) layer, and/or, the timer instances are maintained by the radio resource control layer or the NAS layer (see [0220], “timer”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”).  
 	Regarding claim 5, Chun further teaches the timer instances comprise a UE-specific barring timer, and the processor is further configured to start the UE-specific barring timer when the access category defines or configures the UE-specific barring timer and a result of the performing the access barring check based on the access category is that an access to which the access category corresponds is barred, and the processor is further configured to determine that the access attempt or the access to which the access category corresponds is barred when the UE-specific barring timer is running (see [0322], [0336], [0340], “check”, “barring”, and see [0220], “category”, “barring time”).  
 	Regarding claim 6, Chun further teaches the timer instances comprise a UE-specific grant timer, and the processor is further configured to start the UE-specific grant timer when the access category defines or configures the UE-specific grant timer and a result of the performing the access barring check based on the access category is that an access to which the access category corresponds is allowed (see [0322], [0336], [0340], “check”, “barring”), and the processor is further configured to determine that the access attempt or the access to which the access category corresponds is allowed timer”, “category”, “barring time”).  
 	Regarding claim 7, Chun further teaches the timer instances comprise an access-category-specific grant timer or an access-category-group-specific grant timer (see [0322], [0336], [0340], “check”, “barring”), and the processor is further configured to start the access-category-specific grant timer or the access-category-group-specific grant timer when the access category defines or configures the access-category-specific grant timer or the access-category-group-specific grant timer and a result of the performing the access barring check based on the access category is that an access to which the access category corresponds is allowed (see [0322], [0336], [0340], “check”, “barring”), and the processor is further configured to determine that the access attempt or the access to which the access category or the access category group corresponds is allowed when the access-category-specific grant timer or access-category-group- specific grant timer is running (see [0220], “timer”, “category”, “barring time”).  
 	Regarding claim 8, Chun further teaches the processor is further configured to, based on a mapping relationship between access attempt and setup cause value or a mapping relationship between access category and setup cause value, determine a setup cause value to which the access attempt corresponds (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”).  
 	Regarding claim 9, Chun further teaches the processor is further configured to, based on an indication of the network device or a condition configured by the network device (see fig.1), contain the access category in the connection setup request message or the connection recovery request message, or contain the setup cause The Tx/RX module 110 of the UE 100”, and see “If an access attempt is allowed, the processor 120 may control the Tx/RX module 110 to transmit an access request”).  
 	Regarding claim 10, Chun further teaches the access category and/or a setup cause value are/is determined in a non-access stratum (NAS) (see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”), and wherein one or more of the mapping relationship between access attempt and access category (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), the mapping relationship between access attempt and setup cause value and the mapping relationship between access category and setup cause value is/are defined in the NAS (see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”), or notified by the network device to a user equipment (UE) via signaling of the NAS (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”).  
 	Regarding claim 11, Chun further teaches the NAS indicates or delivers the determined access category and/or the setup cause value to a radio resource control (RRC) layer (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.…“radio resource control layer” and “RRC”), and the radio resource control layer performs the access barring check (see [0011], [0012], “determine whether to perform an access attempt to the network, based on an access category… and on the barring information”, and see [0322], [0336], [0340], “check”, “barring”).  
 	Regarding claim 12, Chun further teaches the access category and/or the setup cause value are/is determined in a radio resource control layer (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.…“radio resource control layer” and “RRC”), and wherein one or more of the mapping relationship between access attempt and access category (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), the mapping relationship between access attempt and setup cause value and the mapping relationship between access category and setup cause value is/are defined in the radio resource control layer (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), or notified by the network device to a user equipment (UE) via signaling of the radio resource control layer (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.…“radio resource control layer” and “RRC”).  
 	Regarding claim 13, Chun further teaches an NAS provides the radio resource control layer with one or more parameters for determining the access category (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”, see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), and the radio resource control layer performs the access barring check (see [0322], [0336], [0340], “check”, “barring”).  
radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”), and wherein the layers determining the access category and/or the setup cause value comprise: a layer initializing the access attempt, and/or, a layer determined according to a radio resource control state (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”), and one or more of the mapping relationship between access attempt and access category (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), the mapping relationship between access attempt and setup cause value and the mapping relationship between access category and setup cause value is/are defined in the layers determining the access category and/or the setup cause value (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”, see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”).  
 	Regarding claim 15, Chun further teaches the layer initializing the access attempt comprises one or more of the following layers and/or entities: an application layer, an IP layer, an NAS, an RRC layer, or a user plane (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, NAS”), and the layer determined according to a radio resource control state comprises one or more of the following layers and/or entities: an NAS when a user equipment (UE) is in an idle state (see [0059], [0065], [0084], {0091], [0103], [0104], [0123] to [0128], [0174], [0189], [0215], [0217], [0251], “idle”), an RRC layer when the UE is in a deactivated state, and a user plane when the UE is in a connected state (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”).  
 	Regarding claim 16, Chun further teaches when at least two different access categories are determined in the at least two layers, the NAS or the radio resource control layer selects an access category from the at least two different access categories (see [0031], [0065], [0091], [0102], [0103], [0104], [0105], [0106], [0123] and so on.… “radio resource control layer” and “RRC”, and see [0063], [063], [0065], [0067], [0076], [0091], [0102], [0106], [0107], [0112], [0122] and [0313], “NAS”, also see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”).  
 	Regarding claim 18, Chun further teaches the processor is further configured to: transmit configuration information used for configuring a mapping relationship between access attempt and setup cause value or the mapping relationship between access category and setup cause value to the UE (see [0011], [0012], and see Chun’s claims 1 and 6, “mapping”, “access attempt” and “access category”), wherein a setup cause value to which an access attempt corresponds is determined by the UE based on the mapping”, “access attempt” and “access category”).  
 	
Response to Arguments
4. 	Applicant’s arguments with respect to claims 1, 3-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Independent claims 1, 18 and 20 have been amended to incorporate dependent claims 2 and 19.  However, the newly added “timer instances” was/were not recited in the original dependent claims 2 and 19.  Therefore, this Action make Final.  In addition, see 112, first and second paragraph rejections as indicated above.

Conclusion
5. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642